Appellant was convicted for violating the local option law, his punishment being assessed at a fine of $40, and forty days confinement in the county jail.
The first bill of exceptions shows that after appellant had testified in his own behalf, on cross-examination the State was permitted to ask, and the court forced appellant to answer, that he was under indictment in thirteen other cases for violating the local option law. Appellant contends that this testimony was not admissible to affect his credibility, as these offenses do not carry with them moral turpitude. Appellant's contention is correct, as held by the former decisions of this court. Marks v. State, 9 Texas Ct. Rep., 309. The judgment is accordingly reversed and the cause remanded.
Reversed and remanded.